Citation Nr: 1035834	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension.  

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 
1986 and from April 1987 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Waco, Texas, which, in pertinent part, granted service 
connection for hypertension and seasonal allergic rhinitis and 
assigned noncompensable disability evaluations from May 1, 2004.  

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in September 2008.  A 
transcript of the hearing is of record.  

In August 2009, the Board remanded this matter for further 
development.  

Following the Board remand, the Appeals Management Center (AMC), 
acting on behalf of the RO, in a November 2009 rating 
determination, increased the Veteran's disability evaluations for 
his hypertension and seasonal allergic rhinitis from 
noncompensable to 10 percent disabling effective May 1, 2004.  

As a result of the above actions, the Board has listed the issues 
as such on the title page of this decision.  

The issue of entitlement to an initial disability evalatuion in 
excess of 10 percent for allergic rhinitis is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDING OF FACT

The Veteran has not been shown to have predominant diastolic 
blood pressure readings of 110 or more or predominant systolic 
readings of 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.104, 
Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates to 
the issue of higher initial evaluations, the courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, no 
further action is necessary to assist the Veteran in 
substantiating the claim.


Evaluations

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).


Hypertension

With regard to hypertension, the rating schedule provides a 10 
percent evaluation when diastolic pressure is predominantly 100 
or more, or when systolic pressure is predominantly 160 or more, 
or for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Code 7101.

Effective October 6, 2006, the VA regulation relating to DC 7101 
was amended to include note 3 which states that hypertension is 
to be evaluated separately from hypertensive heart disease and 
other types.  There were no substantive changes in the 
regulation.

At the time of a November 2003 VA examination, the Veteran 
reported that he developed increasing blood pressure beginning in 
October 2003.  He was being treated with hydrochlorothiazide.  He 
did not know whether or not it was helping.  Blood pressure 
readings were 152/86, 148/92, and 150/90.  The examiner noted 
that blood pressure readings taken from October 21-23 were as 
follows:  143/84, 140/90, 160/98, 156/88, 150/90, and 144/90.  A 
diagnosis of hypertension was rendered.  

At the time of a December 2005 sinus examination, the Veteran's 
blood pressure was 152/89.  

At the time of a December 2005 VA hypertension examination, the 
Veteran was noted to be taking hydrochlorothiazide which allowed 
good control of the blood pressure with no side effects.  The 
Veteran reported not taking his medication on the date of the 
examination.  Blood pressure readings were 152/89, 157/81, and 
154/90.  

The examiner indicated that there was no evidence of hypertensive 
heart disease.  There were also no arteriosclerotic complications 
of hypertension present.  The Veteran had good peripheral 
circulation and no edema.  A diagnosis of hypertension was 
rendered.  

In his January 2006 substantive appeal, the Veteran reported that 
even with his medication, his blood pressure was high.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of a July 2007 visit, he had a 
blood pressure reading of 140/92.  During a September 2007 visit, 
a blood pressure reading of 128/82 was recorded.  At the time of 
an October 2007 visit, the Veteran had a blood pressure reading 
of 132/88.  In November 2007, a blood pressure reading of 139/86 
was noted.  Later that month, a blood pressure reading of 142/78 
was recorded.  At the time of a December 2007 visit, the Veteran 
had a blood pressure reading of 138/80.  

In January 2008, a blood pressure reading of 152/90 was noted.  
In July 2008, the Veteran's blood pressure was 124/72.  In August 
2008, a blood pressure reading of 130/82 was noted.  

At the time of his hearing, the Veteran reported taking 
medication for his hypertension and noted that his blood pressure 
readings were around 120/80.  He stated that his current blood 
pressure medication was causing fatigue.  

Treatment records obtained in conjunction with the Board remand 
reveal that at the time of an August 2004 visit, the Veteran had 
a blood pressure reading of 163/90.  In January 2005, the 
Veteran's blood pressure was noted to be 143/95.  In April 2005, 
his blood pressure was 138/79.  At an August 2005 visit, the 
Veteran had a blood pressure reading of 129/84.  During a 
September 2005 outpatient visit, the Veteran had a blood pressure 
reading of 140/80.  In June 2007, the Veteran's blood pressure 
was 128/80.  

In July 2008, the Veteran had a blood pressure reading of 124/72.  
In August 2008, the Veteran's blood pressure was found to be 
130/82.  

In the present case, the evidence reveals that the Veteran 
requires medication to control his blood pressure.  However, the 
Veteran's diastolic blood pressure has never been predominantly 
110 or more.  The blood pressure readings taken at the time of 
the VA examinations and as part of outpatient visits have been 
predominantly under 110 as evidenced above.  Moreover, the 
Veteran has never had any systolic blood pressure readings of 200 
or more.  While the Board is sympathetic to the beliefs of the 
Veteran, the objective medical evidence does not demonstrate the 
blood pressure readings required for an evalatuion in excess of 
10 percent.  As such, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 percent 
for the Veteran's service-connected hypertension.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's hypertension is contemplated by the rating 
criteria.  Moreover, the Veteran has not been recently 
hospitalized for this disorder.  While the Veteran has reported 
that his blood pressure medication makes him fatigued which 
impacts his ability to perform at his sharpest level when 
performing his duties as a police officer, he remains employed on 
a full-time basis.  As such, the criteria for referral for 
consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).




ORDER

An evaluation in excess of 10 percent for hypertension at any 
time is denied.  


REMAND

The Veteran maintains that an increased disability evaluation is 
warranted for his allergic rhinitis.  He maintains that the 
disability has been misdiagnosed and that he has sinusitis which 
also causes respiratory difficulties.

The Board notes that the last comprehensive VA examination 
afforded the Veteran occurred in December 2005.  Treatment 
records associated with the claims folder since that time reveal 
that the Veteran has had numerous complaints of sinusitis and 
that the presence of polyps has been reported on several 
occasions.  Moreover, the Veteran has undergone several surgical 
procedures with regard to his sinuses since the time of the 
December 2005 VA examination.  

Based upon the additional treatment records that have been 
associated with the claims folder in conjunction with the Board 
remand, it appears that the Veteran's rhinitis condition may have 
undergone an increase in symptomatology.  VA is obliged to afford 
a veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 11-
95 (1995).  

The Board notes that under Diagnostic Code 6522, a 10 percent 
disability evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is warranted 
for allergic or vasomotor rhinitis with polyps.  

Under Diagnostic Codes 6510-14, a 10 percent disability 
evaluation is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent evaluation is 
warranted under the general rating formula following radical 
surgery with chronic osteomyelitis, or; near-constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A note to the general rating formula defines an "incapacitating 
episode of sinusitis" as one that requires bed rest and treatment 
by a physician.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination by an appropriate 
specialist to determine the severity of his 
service-connected rhinitis.  The examiner 
should also determine if the Veteran's 
diagnosed sinusitis is related to his 
period of service.  The examiner should 
also indicate what, if any, respiratory 
difficulties arise from the Veteran's 
service-connected rhinitis.  All indicated 
tests and studies, including sinus x-rays, 
should be performed and all findings should 
be reported in detail.  The claims folder 
should be made available to the examiner 
for review in this regard.  The examiner 
should note the presence or absence of the 
following: polyps; three or more 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent discharge or 
crusting; chronic osteomyelitis following 
radical surgery or; near-constant sinusitis 
characterized by headaches, pain, and 
tenderness of affected sinus, and purulent 
discharge or crusting after repeated 
surgeries.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issue on appeal.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


